FILED
CHARLOTTE, NC

6 20
UNITED STATES DISTRICT COURT DEC 16 2020
FOR THE WESTERN DISTRICT OF NORTH CAROLINA Us DISTRICT COURT

 

CHARLOTTE DIVISION WESTERN DISTRICT OF NC
UNITED STATES of AMERICA, } 18 U.S.C, § 1349
) 18 U.S.C. § 1343
v ) 18 U.S.C. § 1344(1) and (2)
) 18 U.S.C. § 1001
(1) IZZAT FREITEKH and ) 18 U.S.C. § 2
(2) TARIK FREITEKH }
a/k/a Tareq Freitekh ) 3:2 RH8S
)

THE GRAND JURY CHARGES:
At all times relevant to this Indictment:
Background
Defendant and Related Entities and Individuals

1.  IZZAT FREITEKH was a resident of the Western District of North Carolina.

2. TARIK FREITEKH, also known as Tareq Freitekh, was the son of IZZAT
FREITEKH and a resident of California.

3. Individual A was married to IZZAT FREITEKH and was a resident of the Western
District of North Carolina.

4, Bank 1 wasa federally insured financial institution headquartered in Charlotte, North
Carolina within the Western District of North Carolina, Bank 2 was a federally insured financial
institution that was a subsidiary of a bank holding company located in Wyomissing, Pennsylvania.

5, Green Apple Catering LLC (hereinafter, “Green Apple”) was a limited liability
corporation formed in the State of North Carolina on or about March 18, 2020, IZZAT FREITERH
was the company’s registered agent.

6. Aroma Packaging Systems (hereinafter, “Aroma Packaging”) was a_ sole

proprietorship. IZZAT FREITEKH identified himself on bank records as the purported owner of

1
Case 3:20-cr-00435-FDW-DCK Document3 Filed 12/16/20 Page 1 of 17
Aroma Packaging.

7. La Shish Catering was a sole proprietorship. IZZAT FREITERH identified himself
on bank records as the purported owner of La Shish Catering.

8 La Shish Kabob Restaurant was a restaurant located in Charlotte, North Carolina,
within the Western District of North Carolina. IZZAT FREITEKH and Individual A were the
owners of La Shish Kabob Restaurant. At various times, La Shish Kabob was the business name
used by IMS Food and Restaurants, LLC.

9. FinTech 1 was a financial technology company based in Florida and New Jersey.
FinTech 1 was a Merchant Cash Advance (MCA) company that provided assistance to smail
businesses seeking funding, including the businesses owned by IZZAT FREITEKH.

10. FinTech 2 was a financial technology company based in Utah that matched
businesses seeking funding with financing opportunities, including opportunities through the
Paycheck Protection Progtam.

The Paycheck Protection Program

11. The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act was a federal
law enacted in or around March 2020 designed to provide emergency financial assistance to the
millions of Americans suffering the economic effects caused by the COVID-19 pandemic. One
source of relief provided by the CARES Act was the authorization of forgivable loans to small
businesses for job retention and certain other expenses, through a program referred to as the
Paycheck Protection Program (“PPP”).

12. Inorder to obtain a PPP loan, a qualifying business submitted a PPP loan application,
which was signed by an authorized representative of the business. The PPP loan application

required the business (through its authorized representative) to acknowledge the program rules and

2
Case 3:20-cr-00435-FDW-DCK Document3 Filed 12/16/20 Page 2 of 17
make certain affirmative certifications in order to be eligible to obtain the PPP Joan, In the PPP
loan application (Small Business Administration (“SBA”) Form 2483), the small business (through
its authorized representative) was required to provide, among other things, its: (a) average monthly
payroll expenses; and (b) number of employees. These figures were used to calculate the amount
of money the small business was eligible to receive under the PPP. In addition, businesses
applying for a PPP loan were required to provide documentation showing their payroll expenses.

13. A PPP joan application was processed by a participating lender. If a PPP loan
application was approved, the participating lender funded the PPP loan using its own monies.
While the lender issued the PPP loan, the SBA provided a guarantee that the financial institution
would be reimbursed. Data from the application, including information about the borrower, the
total amount of the loan, and the listed number of employees, was transmitted by the lender to the
SBA in the course of processing the loan.

14. PPP loan proceeds were required to be used by the business on certain permissible
expenses such as payroll costs, interest on mortgages, rent, and utilities. The PPP allowed the
interest and principal on the PPP loan to be entirely forgiven if the business spent the loan proceeds
on these expense items within a designated period of time and used a defined portion of the PPP
loan proceeds on payroll expenses.

Overview of the Fraud

15. As described further below, beginning on or about March 17, 2020, IZZAT
FREITEKH and TARIK FREITEKH submitted, and caused to be submitted, fraudulent loan
applications to Bank 1 and FinTech 1 in order to obtain funds through PPP.

16. After receiving the PPP loan proceeds, IZZAT FREITEKH and TARIK FREITEKH

used the funds for improper expenses and caused the funds to be transferred among various bank

3
Case 3:20-cr-00435-FDW-DCK Document3 Filed 12/16/20 Page 3 of 17
accounts in the name of IZZAT FREITEKH and associated entities.
Purpose of the Conspiracy

17. It was the purpose of the scheme for IZZAT FREITEKH and TARIK FREITEKH to
unjustly enrich themselves and others by obtaining PPP loan proceeds under false and misleading
pretenses, including by making false statements about the number of employees and by providing
false documentation.

Manner and Means
The Green Apple PPP Application

18. Bank | accepted PPP applications through an electronic portal which applicants used
to upload documents and information. On or about May 1, 2020, an application for a $1 million
PPP loan for Green Apple was transmitted through Bank 1’s electronic portal. The application
represented that Green Apple had an average monthly payroll of $400,000.

19. As part of the application, ZZAT FREITERH electronically signed, or caused to be
signed, an Application Addendum on which he identified himself as Green Apple’s authorized
representative. The Application certified that “the applicant was in operation on February 15, 2020
and had employees for whom it paid salaries and payroll taxes or paid independent contractors, as
reported on Forms 1099-MISC.”

20, IZZAT FREITEKH signed, or caused to be signed, a Bank 1 promissory note, which
attested: “Borrower certifies that the information provided in the Application and the information
that Borrower provided in all supporting documents and forms is true and accurate in all material
respects, Borrower acknowledges that knowingly making a false statement to obtain a guaranteed
loan from SBA is punishable under the law, including under 18 USC 1001 and 3571.”

21. The Green Apple PPP application included false and fraudulent information about

4
Case 3:20-cr-00435-FDW-DCK Document3 Filed 12/16/20 Page 4 of 17
its purported payroll, as well as fraudulent documentation purporting to establish that Green Apple
made substantial monthly payroll disbursements.

a. The Green Apple PPP application included a document entitled “Green
Apple Catering Payroll Summary 2019,” which represented that Green Apple had an Employer
Identification Number (EIN) of xx-xxx7219. The document provided that Green Apple disbursed
$4 800,000 in “gross pay” in 2019 to 23 employees. The document further represented that Green
Apple took the following deductions in 2019: $1,740,320.50 for federal tax; $275,568.75 for
North Carolina State Tax; and $128,400 for Social Security. In fact, Green Apple did not receive
its EIN until March 17, 2020. Moreover, at the time the PPP application was submitted to Bank
1, neither Green Apple nor IZZAT FREITERH had filed federal taxes with the Internal Revenue
Service (“IRS”) for tax year 2019,

b. The Green Apple PPP application included an IRS Form 940 electronically
signed by IZZAT FREITEKH purporting to show that, in 2019, Green Apple made $4,800,000
in payments to employees. In fact, no such Form 940 was ever filed with the IRS on behalf of
Green Apple.

c. The Green Apple PPP application included an IRS Form 941 electronically
signed by IZZAT FREITERH purporting to show that Green Apple paid $1,200,000 in wages to
employees during the first quarter of 2020. In fact, no such Form 941 was ever filed with the IRS
on behalf of Green Apple.

22. Onor about May 14, 2020, Bank 1 funded the loan by disbursing $1 million to Bank
1 checking account x-1388 for Green Apple (“the Green Apple Account”), Account opening
documents for the Green Apple Account were submitted to Bank 1 on or about March 18, 2020.

IZZAT FREITEKH was listed as the sole authorized person on the account opening documents.

5
Case 3:20-cr-00435-FDW-DCK Document3 Filed 12/16/20 Page 5 of 17
As of May 1, 2020, prior to the receipt of the PPP loan funds, the Green Apple Account had a
balance of approximately $48.25.

23. On or about May 14, 2020, a tax preparer sent a message to the email account for
TARIK FREITEKH (hereinafter, “the TARIK FREITEKH Email Account”) stating, in relevant
part, “Greetings Tarik! It was a pleasure working with you. Please provide the breakdown for
Green Apple with 23 employees and monthly payroll $400,000.” The TARTS FREITEKH Email
Account responded with a list of salaries for the various positions at Green Apple.

24, On or about May 16, 2020, the TARIK FREITEKH Email Account sent a message
to the tax preparer regarding Green Apple. The message stated, in relevant part, “J just spoke with
the company that is preparing our loan applications. They informed me that [t]he SBA just
released an 11 page application for the loan forgiveness.” In addition, the message contained a list
of salaries for various positions at Green Apple.

25. On or about May 30, 2020, the email account for IZZAT FREITEKH (hereinafter,
“the IZZAT FREITEKH Email Account”) forwarded a message to the TARIK FREITEKH Email
Account, The message contained “important tax information for GREEN APPLE LLC” and

provided information for accessing tax forms electronically.

6
Case 3:20-cr-00435-FDW-DCK Document3 Filed 12/16/20 Page 6 of 17
The Aroma Packaging PPP Application

26. On or about April 22, 2020, an application for a $380,000 PPP loan was submitted
to FinTech 2. The application was never finalized or funded.

27. On or about April 30, 2020, an application for a $350,000 PPP loan for Aroma
Packaging was transmitted through Bank 1’s electronic portal. The application represented that
Aroma Packaging had an average monthly payroll of $120,000.

28. As part of the application, IZZAT FREITEKH electronically signed, or caused to be
signed, an Application Addendum, on which he identified himself as Aroma Packaging’s
authorized representative. The Application Addendum certified that “the applicant was in
operation on February 15, 2020 and had employees for whom it paid salaries and payroll taxes or
paid independent contractors, as reported on Forms 1099-MISC.”

29, IZZAT FREITEEH signed, or caused to be signed, a Bank 1 promissory note, which
attested: “Borrower certifies that the information provided in the Application and the information
that Borrower provided in all supporting documents and forms is true and accurate in all material
respects. Borrower acknowledges that knowingly making a false statement to obtain a guaranteed
loan from SBA is punishable under the law, including under 18 USC 1001 and 3571.”

30. The Aroma Packaging PPP application included false and fraudulent information
about its purported payroll, as well as fraudulent documentation purporting to establish that Aroma
Packaging made substantial monthly payroll disbursements.

a. The Aroma Packaging PPP application included a document entitled “2019
Payroll Processor Records,” which represented that Aroma Packaging disbursed $1,440,000 in
“ross salaries” to 11 employees in 2019. The document further represented that Aroma

Packaging took the following deductions in 2019: $512,750.30 for federal tax; $82,800 for North

7
Case 3:20-cr-00435-FDW-DCK Document3 Filed 12/16/20 Page 7 of 17
Carolina State Tax: and $89,280 for Social Security, In fact, Aroma Packaging never filed federal
taxes with the IRS for tax year 2019,

b. The Aroma Packaging PPP application included an IRS Form 940
electronically signed by IZZAT FREITEKH purporting to show that in 2019 Aroma Packaging
made $1,440,000 in payments to employees, In fact, no such Form 940 was ever filed with the
IRS on behalf of Aroma Packaging.

c. The Aroma Packaging PPP application included an IRS Form 941
electronically signed by IZZAT FREITEKH purporting to show that Aroma Packaging paid
$360,000 in wages during the first quarter of 2020. In fact, no such Form 941 was ever filed with
the IRS on behalf of Aroma Packaging.

31. Onor about May 6, 2020, Bank 1 funded the loan by disbursing $300,000 to Bank 1
account x-4239 in the name of IZZAT FREITEKH Sole Prop DBA Aroma Packaging Systems
(the “Aroma Account”). IZZAT FREITEKH and TARIK FREITEKH were listed among the five
authorized persons for the Aroma Account. As of May 1, 2020, prior to the receipt of the PPP
funds, the Aroma Account had a balance of $200.14.

32. On or about May 13, 2020, the TARIK FREITEKH Email Account received a
message from the tax preparer verifying the spelling for Green Apple, Aroma Packaging, and La
Shish Catering. On or about May 14, 2020, the TARIK FREITEKH Email Account replied to that
message, stating, in relevant part, “I just wanted to check if all is going well regarding the three
companies filing. Thank you. Kind Regards, Tarik Freitekh.”

33. Following the receipt of the PPP funds in the Aroma Account, multiple large
transfers were made from the Aroma Account to other accounts in the name of IZZAT FREITEKH

and associated entities, including the following transfers on or about May 7, 2020:

8
Case 3:20-cr-00435-FDW-DCK Document3 Filed 12/16/20 Page 8 of 17
a. Approximately $150,000 to Bank 1 checking account x-5182 in the name of IZZAT
FREITEKH;
b. Approximately $70,000 to Bank 1 checking account x-6067 in the name of “Izzat
Freitekh Sole Prop DBA Izzat Freitekh La Shish Catering”, and
c. Approximately $149,000 to a Bank 1 checking account x-4803 in the name of
“DBA Freitekh Entertainment Izzat Freitekh Sole Prop.”
The La Shish Kabob, La Shish Catering and IMS Food and Restaurants PPP Applications

34. Beginning on or about April 7, 2020, and continuing through May 2020, IZZAT
FREITEKH, and TARIK FREITEKH submitted, and caused to be submitted, multiple PPP
applications to Bank 1 and FinTech 1 for IMS Food and Restaurants; IMS Food and Restaurants
LLC; La Shish Catering; and La Shish Kabob.

35. These applications included an application on or about April 7, 2020, for a $150,000
PPP loan for La Shish Kabob (“La Shish Kabob Application”) that was submitted to FinTech 1
through FinTech 2,

36, The La Shish Kabob Application stated that La Shish Kabob had an average monthly
payroll of $6,000 and 12 employees. IZZAT FREITEKH and Individual A were each listed on
the application as cofounders with 50% ownership of La Shish Kabob. The La Shish Kabob
Application included an electronic signature purportedly made by Individual A.

37. The La Shish Kabob Application included a certification, purportedly signed by
Individual A, that “the applicant was in operation on February 15, 2020 and had employees for
whom it paid salaries and payroll taxes or paid independent contractors, as reported on Form(s)

1099-MISC.”

9
Case 3:20-cr-00435-FDW-DCK Document3 Filed 12/16/20 Page 9 of 17
38. Additionally, the La Shish Kabob Application included a certification, purportedly
signed by Individual A, “that the information provided in this application and the information
provided in all supporting documents and forms is true and accurate in all material respects. I
understand that knowingly making a false statement to obtain a guaranteed loan from [the United
States Small Business Administration] is punishable under the law, including under 18 USC 1001
and 3571.”

39, The La Shish Kabob Application included a 2019 IRS Form 1040, which indicated
that the form had been filed jointly by IZZAT FREITEKH and Individual A. However, no such
IRS Form 1040 was ever filed with the IRS.

40. On or about April 8, 2020, a FinTech 2 representative received an emai! from the
IZZAT FREITEKH Email Account on which the TARIK FREITEKH Email Account and the
email account for Individual A (hereinafter, “the Individual A Email Account’) were copied. The
email read, in relevant part, “Thank you for helping us getting [sic] a loan, please find a copy of
my DL as requested, our Restaurant is considered one of the best restaurants in Charlotte and
surrounding areas.” A copy of the driver’s license for IZZAT FREITEKH was attached to the
message.

41. On or about April 22, 2020, a FinTech 2 representative received an email from the
IZZAT FREITEKH Email Account, which read:

Other than La shish we own two more business [sic], IMS food and Aroma Packaging

systems. We have 9 employees in aroma and 12 in IMS food, Can we apply for another

SBA loan for each business? Also we have not heard back from [FinTech 1]. But we got

the email that they hired 200 more employees because how busy they are.

‘Thank you.
Izzat Freitekh

42. On or about April 28, 2020, FinTech | received a message from the Individual A

Email Account, with copy to the IZZAT FREITEKH Email Account. The email read:

10
Case 3:20-cr-00435-FDW-DCK Document 3 Filed 12/16/20 Page 10 of 17
Thank you so much for your help. My husband and I are very thankful. We were

wondering how long it may take for the loan amount to be deposited into our [Bank 1] La

shish kabob business account. Our Restaurant is considered one of the best restaurants in

Charlotte and surrounding areas. We have to take care of our employees and clients as

they have been with us since we started in 2008... . I hope you will be able to expedite

depositing the amount.
Thank you so much, We really appreciate it.
Kind regards,
[Individual A]

43. On or about April 30, 2020, FinTech 1 sent an email to the Individual A Email
Account, stating, in relevant part: “Your application was completed and is currently in our funded
queue. There is a slight delay due to the amount of applications in the queue.” FinTech 1 received
the following response:

... Roughly how many days do you think it might take us to be on top of the Queue, That

will help us plan our scheduled payments. If you are ever in Charlotte NC[, yJou are invited

to our restaurant anytime to enjoy our food on us. Thank again and I hope you have a great
day.

Kind Regards,

Hndividual A]

La Shish kabob

44. In addition to the La Shish Kabob Application, on or about April 14, 2020, an
application for a $300,000 PPP loan for La Shish Catering (the “La Shish Catering Application”)
was transmitted through Bank 1’s electronic portal. The La Shish Catering Application included
the same false and fraudulent IRS Form 1040 for IZZAT FREITEKH and Individual A included
with the La Shish Kabob Application,

45. The La Shish Catering Application included false and fraudulent payroll summaries
for thirteen purported employees of La Shish Catering.

46. On or about May 5, 2020, Bank 1 checking account x-6067 in the name of “Izzat
Freitekh Sole Prop DBA Izzat Freitekh La Shish Catering” was funded with $300,000 based on

the La Shish Catering Application.

11
Case 3:20-cr-00435-FDW-DCK Document3 Filed 12/16/20 Page 11 of 17
47, Onor about May 6, 2020, Bank 2 funded the PPP loan based on the La Shish Kabob
Application with a payment of $150,000 to Bank 1 checking account x-6067 in the name of “Izzat
Freitekh Sole Prop DBA Izzat Freitekh La Shish Catering.”

48. IZZAT FREITEKH was listed as the sole authorized person on the account opening
documents for checking account x-6067 in the name of “Izzat Freitekh Sole Prop DBA Izzat
Freitekh La Shish Catering.” As of May 1, 2020, prior to the receipt of the PPP loan funds, the
account had a balance of $9,883.08.

49. Following the receipt of the PPP funds, there were multiple large transfers to other
accounts in the name of IZZAT FREITEKH and associated entities, including two transfers, on or
about May 6, 2020, of approximately $150,000 to the Bank 1 checking account x-5182 in the name
of IZZAT FREITEKH and approximately $200,000 to Bank 1 checking account x-4803 in the
name of “DBA Freitekh Entertainment Izzat Freitekh Sole Prop,”

50. The PPP applications submitted to Bank 1 beginning on or about April 14, 2020
and continuing until on or about May 1, 2020, in the name of IMS Food and Restaurants, IMS
Food and Restaurants LLC, and La Shish Catering listed an EIN of xx-xxx2365. In fact, this EIN
belonged to a different, unrelated entity located in Florida, Entity 1. After IZZAT FREITEKH
and TARIK FREITEKH submitted and caused to be submitted applications to Bank 1 using EIN
XX-xxx2365, Entity 1 also applied for a PPP loan. Entity 1’s request was rejected because La Shish

Catering had already been granted a PPP loan using that same EIN.

12
Case 3:20-cr-00435-FDW-DCK Document3 Filed 12/16/20 Page 12 of 17
COUNT ONE
(CONSPIRACY TO COMMIT WIRE FRAUD)

51. The Grand Jury re-alleges and incorporates by reference paragraphs 1 through 50 of
this Indictment.

52. From March 2020 through July 2020, the exact dates to the Grand Jurors unknown,
in the Western District of North Carolina and elsewhere, the defendants,

(1) IZZAT FREITEKH and
(2) TARIK FREITEKH, also known as TAREQ FREITEKH,

knowingly and intentionally, that is, with the intent to advance the conspiracy, did combine,
conspire, and agree with each other and with others known and unknown to the Grand Jury to
commit wire fraud, that is, to knowingly and willfully, and with the intent to defraud, having
devised and intending to devise a scheme and artifice to defraud, and to obtain money and property
by means of materially false and fraudulent pretenses, representations, and promises, knowing
such pretenses, representations, and promises were false and fraudulent when made, transmitted
and caused to be transmitted, by means of wire communications in interstate and foreign
commerce, writings, signs, signals, pictures, and sounds, for the purposes of executing such
scheme and artifice, in violation of Title 18, United States Code, Section 1343.
Purposes of the Conspiracy

53, The Grand Jury realleges and incorporates by reference paragraph 17 of this

Indictment as a description of the purposes of the conspiracy.
Manner and Means of the Conspiracy

54. The Grand Jury realleges and incorporates by reference paragraphs 18 to 44 of this

Indictment as a description of the manner and means of the conspiracy.

Allin violation of Title 18, United States Code, Section 1349.

13
Case 3:20-cr-00435-FDW-DCK Document 3 Filed 12/16/20 Page 13 of 17
COUNT TWO
(Bank Fraud Scheme)

55, Paragraphs 1 through 50 of the Indictment are incorporated by reference as if fully
set forth herein.

56. From inor around March 2020 through July 2020, the exact dates to the Grand Jurors
unknown, in the Western District of North Carolina, and elsewhere, the defendants,

(1) 1ZZAT FREITEKH and
(2) TARIK FREITEKH, also known as TAREQ FREITERH,

aided and abetted by each other and others known and unknown to the Grand Jury, knowingly
executed and attempted to execute a scheme and artifice (1) to defraud financial institutions and
(2) to obtain moneys, funds, credits, assets, securities, or other property owned by, or under the
custody or control of, financial institutions, by means of false and fraudulent pretenses,

representations, and promises,

All in violation of Title 18, United States Code, Sections 1344(1) and (2) and 2.

14
Case 3:20-cr-00435-FDW-DCK Document 3 Filed 12/16/20 Page 14 of 17
COUNT THREE
(FALSE STATEMENTS)

57. Paragraphs 1 through 50 are incorporated by reference as if fully set forth herein.

58, On or about July 27, 2020, defendant IZZAT FREITEKH, in a matter within the
jurisdiction of the executive branch of the Government of the United States, knowingly and
willfully made the following materially false, fictitious, or fraudulent statement or representations,
including that:

a. A representative from a company called “Kyber Capital” contacted him and offered
to apply for SBA loans on IZZAT FREITEKH’s behalf in exchange for a portion
of the loan proceeds.

b. Kyber Capital completed and submitted the loan applications purportedly
submitted by IZZAT FREITEKH and Individual A.

c. Neither IZZAT FREITEKH nor Individual A used the Individual A Email Account
or the IZZAT FREITEKH Email Account.

d. IZZAT FREITEKH provided Kyber Capital with the login information for the
IZZAT FREITEKH Email Account and the Individual A Email Account.

All in violation of Title 18, United States Code, Section 1001(a)(2).

15
Case 3:20-cr-00435-FDW-DCK Document3 Filed 12/16/20 Page 15 of 17
NOTICE OF FORFEITURE AND FINDING OF PROBABLE CAUSE

Notice is hereby given of 18 U.S.C. § 982 and 28 U.S.C. § 2461(c). Under Section 2461(c),

criminal forfeiture is applicable to any offenses for which forfeiture is authorized by any other

statute, including but not limited to 18 U.S.C. § 981 and all specified unlawful activities listed or

referenced in 18 U.S.C. § 1956(c)(7), which are incorporated as to proceeds by Section

981(a)(1)(C). The following property is subject to forfeiture in accordance with Section 982 and/or

2461(c):

a.

All property which constitutes or is derived from proceeds of the violations set forth
in this bill of indictment; and

If, as set forth in 21 U.S.C. § 853(p), any property described in (a) cannot be located
upon the exercise of due diligence, has been transferred or sold to, or deposited
with, a third party, has been placed beyond the jurisdiction of the court, has been
substantially diminished in value, or has been commingled with other property
which cannot be divided without difficulty, all other property of the defendant/s to

the extent of the value of the property described in (a).

The Grand Jury finds probable cause to believe that the following property is subject to

forfeiture on one ot more of the grounds stated above:

a.

A forfeiture money judgment in the amount of at least $1,750,000, such amount
constituting the proceeds of the violations set forth in this bill of indictment;

Approximately $977,607 in funds seized by law enforcement in or around July
3020 from Bank of Ametica Account x-1388, such account held in the name of

Green Apple Catering LLC;

16

Case 3:20-cr-00435-FDW-DCK Document3 Filed 12/16/20 Page 16 of 17
c, Approximately $36,600 in funds seized by law enforcement in or around July 2020
from Bank of America Account x-4239, such account held in the name of Izzat
Freitekh Sole Prop DBA Aroma Packaging Systems;

d. Approximately $7,863 in funds seized by law enforcement in or around July 2020
from Bank of America Account x-6067, such account held in the name of Izzat
Freitekh Sole Prop DBA Izzat Freitekh La Shish Catering;

€. Approximately $78,217 in funds seized by law enforcement in or around July 2020
from Bank of America Account x-4803, such account held in the name of DBA
Freitekh Entertainment Izzat Freitekh Sole Prop; and

f. Approximately $200,020 in funds seized by law enforcement in or around July
2020 from Bank of America Account x-5182, such account held in the name of

Izzat Freitekh.
A TRUE BILL:

GRAND JURY FORBPERSON ~

R. ANDREW MURRAY
UNITED STATES ATTORNEY

C loans Bun Noten

JENNY GRUS SUGAR’
SSITANT UNITED STATES ATTORNEY

DANIEL S. KAHN
ACTING CHIEF, FRAUD SECTION, CRIMINAL DIVISION
U.S. DEPARTMENT OF JUSTICE
C) suger ows bthe Mh xh
JOSHUA DEBOLD
TRIAL ATTORNEY
FRAUD SECTION, CRIMINAL DIVISION

17
Case 3:20-cr-00435-FDW-DCK Document3 Filed 12/16/20 Page 17 of 17
